DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/17/2021 and 8/16/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singer (2019/0302262).
With respect to claim 1, Singer discloses: A LIDAR [ taught by the abstract ] system, comprising: multiple optical components [ shown by figure 2 ], at least one of the optical components configured to output a system output signal that travels away from the LIDAR system and can be reflected by an object located outside of the LIDAR system [ taught by light conveyor (256) ]; and electronics configured to operate one or more of the optical components so as to tune the frequency of the system output signal [ paragraph [0038] teaches that a control voltage (225) is applied to resonator (220) to produce an FMCW signal ] without changing an amplitude of the system output signal [ paragraph [0037] teaches that the light source (210) outputs a continuous wave of light at a constant amplitude ].
With respect to claim 4, Singer discloses the system of claim 1, wherein the electronics are configured to generate LIDAR data for the object, the LIDAR data indicating a radial velocity and/or distance between the object and the LIDAR system [ anticipated by paragraph [0033], which teaches using the interference signal to determine target distance and speed ].
With respect to claim 5, Singer discloses the system of claim 1, wherein light reflected from the object returns to the LIDAR system as a system return signal [ taught by signal (238) in figure 2 ], the optical components configured to combine light from the system return component with light from a reference signal [ taught by signal (237) in figure 2 ], the reference signal including light that has not exited from the LIDAR system [ beam splitter (240) prevents reference signal (237) from exiting the system ].
With respect to claim 6, Singer discloses the system of claim 5, wherein the reference signal includes light from an outgoing LIDAR signal and the system return signal include light from the outgoing LIDAR signal [ beam splitter (240) bifurcates outgoing signal (227) ].
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munroe et al (2009/0046746).
With respect to claim 11, Munroe et al disclose: A LIDAR system [ taught by figure 12 ], comprising: one or more optical components configured to output a system output signal that travels away from the LIDAR system and can be reflected by an object located outside of the LIDAR system [ taught by directing mirror (1220) ]; and the LIDAR system [ paragraph [0102] teaches using the pulsed fiber laser described throughout the specification as the source (1210) ] including an amplifier that receives a pre-amplifier signal and outputs an amplified light signal [ the pulsed fiber laser source in figure 2 includes an amplifier (222) and pre-amp (214) ], the system output signal including light from the amplified light signal [ met by the output to delivery fiber (230) ]; and electronics configured to operate the amplifier in a saturated state during a period of time in which the amplifier outputs the amplified light signal [ taught by paragraph [0081] ].
With respect to claim 12, the structure of figure 2, amplifies and outputs light input from master oscillator (210).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (2019/0302262) in view of Munroe et al (2009/0046746).
 With respect to claim 2, Singer discloses  the system of claim 1, wherein the optical components include an amplifier [ an amplifier (230) would have been obvious because figure 2 of Singer suggests this use in an alternate embodiment ] that receives a pre-amplifier signal and outputs an amplified light signal, the system output signal including light from the amplified light signal [ the device of figure 2 of Singer outputs light ], the electronics being configured to operate the amplifier in a saturated state during a period of time when the amplifier outputs the amplified light signal.
Singer does not teach or suggest the use of a pre-amplifier wherein the amplifier operates in a saturated state.
However, due to figure 2 suggesting the use of an amplifier (230), a person of ordinary skill would have been motivated to consult known means for amplifying optical source signals, such as shown by Munroe et al wherein the use of a pre-amp (214) and amplifier (222) operating in a saturated state were a conventional practice for the function of amplification of light source signals.
With respect to claim 3, the modification of Singer in view of Munroe et al teaches the system of claim 2, wherein the system output signal consists of light from the amplified light signal in that figure 2 show light being output.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (2019/0302262) in view of Munroe et al (2009/0046746), as applied to claim 2 above, and further in view of Feshali et al (2019/0101647).
The modification of the device produced by the combination of Singer (2019/0302262) in view of Munroe et al (2009/0046746), as applied to claim 2, producing claims 7-10, would have fabricated the elements on chip using a silicon-on-insulator platform (claim 8).
 Feshali et al teaches that it was known before the filing of the present application to have fabricated LIDAR components on an IC chip (paragraph [0027]) using a silicon-on-insulator substrate (paragraph [0051]).
It would have been obvious to have used the known fabrication methods disclosed by Feshali et al to produced the device of the combination of Singer (2019/0302262) in view of Munroe et al (2009/0046746), when seeking a more compact device.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munroe et al (2009/0046746) in view of Singer (2019/0302262).
Munroe et al does not explicitly teach the system of claim 11, wherein the electronics are configured to generate LIDAR data for the object, the LIDAR data indicating a radial velocity and/or distance between the object and the LIDAR system.
	However, paragraph [0033] of Singer teaches that using detected LIDAR signals to determine distance and speed was a known use of these device before the time of filing of the present application.
	As a result, modifying the device of Munroe et al to indicate radial velocity and/or distance would have been obvious because Singer disclosed this as a useful function for the device.
	Claims 14 and 15 differ from Munroe et al by reciting:
 	The system of claim 11, wherein light reflected from the object returns to the LIDAR
system as a system return signal, and the optical components are configured to combine light from the system return component with light from a reference signal, the reference signal
including light that has not exited from the LIDAR system.
The system of claim 14, wherein the reference signal includes light from an outgoing
LIDAR signal and the system return signal include light from the outgoing LIDAR signal.
	Figure 2 of Singer teaches that it was known create an FMCW LIDAR by using a structure comprising: 	means (240 and 250) to create and internal reference signal and external measurement signal wherein the return of the measurement signal is combined with the reference signal – the reference signal not exiting the LIDAR and the return being a version of the outgoing LIDAR signal.
	It would have been obvious to have used the signal source of Munroe et al in the LIDAR configuration of Singer because figure 12 of Munroe et al suggested LIDAR configurations were a use of their light source.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munroe et al (2009/0046746) in view of Feshali et al (2019/0101647).
The modification of the device of Munroe et al (2009/0046746), producing claims 16-19, would have fabricated the elements on chip using a silicon-on-insulator platform (claim 17).
 Feshali et al teaches that it was known before the filing of the present application to have fabricated LIDAR components on an IC chip (paragraph [0027]) using a silicon-on-insulator substrate (paragraph [0051]).
It would have been obvious to have used the known fabrication methods disclosed by Feshali et al to produced the device of the combination of Singer (2019/0302262) in view of Munroe et al (2009/0046746), when seeking a more compact device.
With regard to claim 20, alternatively positioning the amplifier off the LIDAR chip would have been obvious because paragraph [0027] of Feshali et al taught that multi-chip modules were an alternative performing the same function.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645